Name: Commission Regulation (EEC) No 2844/90 of 27 September 1990 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 10 . 90 Official Journal of the European Communities No L 270/ 13 COMMISSION REGULATION (EEC) No 2844/90 of 27 September 1990 on the supply of various lots of butteroil as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 854 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12 . 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6. P) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 2. 10. 90No L 270/ 14 Official Journal of the European Communities ANNEX LOTS A, B, C, D, E, F, G and H 1 . Operation Nos ('): 813 to 820/90 2. Programme : 1989-1990 3 . Recipient : People's Republic of China 4. Representative of the recipient Q (8) : Ministry of Agriculture, Dairy Development Project Office, 1 1 Nong Zhan Guan, Nanli, Beijing 100026, People's Republic of China ; telex 22233 MAGR CN 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) (3) (6) : see OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.1 and 1.3.2) 8 . Total quantity : 1 854 tonnes 9 . Number of lots : eight (") 10 . Packaging and marking : 200 kg (9) ( 10) and OJ No C 216, 14 . 8 . 1987, p. 3 (under 1.1.3.3) Supplementary markings on packaging : ( 12) and OJ No C 216, 14 . 8 . 1987, p. 8 (under 1.3.4) 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : (") 17. Period for making the goods available at the port of shipment, where the supply is awarded at the port of shipment stage :  Lot A : 813/90  Lot B : 814/90  Lot C : 815/90  Lot D : 816/90  Lot E : 817/90 19  30. 11 . 1990  Lot F : 818/90  Lot G : 819/90  Lot H : 820/90 26. 11 .  7. 12 . 1990 18 . Deadline for the supply :  Lot A : 31 . 12. 1990  Lots B, C, D, E : 11.1 . 1991  Lots F, G, H : 25. 1 . 1991 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 15. 10 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 29. 10 . 1990, at 12 noon (b) period for making the goods available at the port of shipment, where the supply is awarded at the port of shipment stage :  Lots A, B, C, D, E : 1  15. 12. 1990  Lots F, G, H : 10  21 . 12. 1990 (c) deadline for the supply :  Lot A : 15. 1 . 1991  Lots B, C, D, E : 25 . 1 . 1991  Lots F, G, H : 10 . 2. 1991 No L 270/ 152. 10 . 90 Official Journal of the European Communities 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 17. 8 . 1990, fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17. 8 . 1990, p. 12) No L 270/ 16 Official Journal of the European Communities 2. 10 . 90 Notes : (') The operation number is to be quoted in all correspondence . (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Radioactivity analysis must indicate caesium- 134 and -137 levels . (4) In order to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (5) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery , a certificate of origin. 0 Commission delegate to be contacted by the successful tenderer : EEC Delegation, Ta Yuan Diplomatic Offices Building, Apartment No 2-6-1 , Liang Ma He Nan Lu 14, Beijing ; tel . 532 44 43, telex 222690 ECDEL CN, telefax 532 43 42. (8) The Successful tenderer must nominate a representative at the port of landing. He must so inform the undertaking responsible for checks referred to in Article 10 of Regulation (EEC) No 2200/87 and the China National Import and Export Inspection Corporation (CCIC), cable CHINSPECT, telex 210076 SACI CN. (') In 20-foot containers . The free holding period for containers must be at least 15 days . (10) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. (") Operation No Quantities (in tonnes) Port of landing Destination/Address of the warehouse 813/90 137 Xinfeng (Guangzhou) No 2 Dairy Plant, Panlonggang, Shahe, Guangzhou 814/90 815/90 816/90 817/90 187 148 148 395 Shanghai The Warehouse of the Dairy Development Project, No 780 Beizhai Road, Beixinjing 818/90 819/90 820/90 148 296 395 Xingang (Tianjin) Refrigeration Plant, Dairy Company  Xingfudao Jiaokou, Hongxing Road, Hebei District 2. 10 . 90 Official Journal of the European Communities No L 270/ 17 (. 2) Operation No Markings on the packaging 813/90 814/90 'ACTION No . . .' + 'EEC DAIRY DEVELOPMENT PROJECT / 1990 UTILIZA ­ TION PROGRAMME / 14 CITIES / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR RECOMBINATION' 815/90 816/90 817/90 818/90 819/90 820/90 'ACTION No ...' + 'EEC DAIRY DEVELOPMENT PROJECT / 1991 UTILIZA ­ TION PROGRAMME / 6 CITIES / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR RECOMBINATION' i